United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                     November 20, 2006
                         FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                         __________________________                        Clerk

                                No. 06-60142
                             Summary Calendar
                         __________________________


JAMES PAYNE; ET AL,


Plaintiff,

JAMES PAYNE,

                                                            Plaintiff-Appellant,

versus

FIRST NATIONAL BANK OF CLARKSDALE, ET AL,

                                                                     Defendants,

FIRST NATIONAL BANK OF CLARKSDALE;
GULF GUARANTY LIFE INSURANCE CO.; and
JOE ALDERSON,

                                                         Defendants-Appellees.

             ___________________________________________________

                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                               (No. 2:03-CV-369)
             ___________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

       The district court issued a final judgment in this case on December 20, 2005, which

was modified on December 21, 2005. On January 23, 2006, the appellant, James Payne,

filed his notice of appeal in the district court.

       Rule 4 of the Federal Rules of Appellate Procedure requires that, in the absence of

special circumstances not relevant here, the notice of appeal “must be filed with the district

clerk within 30 days after the judgment or order appealed from is entered.” FED. R. APP.

P. 4(a)(1)(A). “[A] timely filed notice of appeal is an absolute prerequisite to this court’s

jurisdiction.” Moody Nat’l Bank of Galveston v. GE Life and Annuity Assurance Co., 383

F.3d 249, 250 (5th Cir. 2004). Because Payne failed to file his notice of appeal within 30

days of the final judgment, this court lacks jurisdiction over his appeal. Payne’s appeal is

DISMISSED for lack of jurisdiction.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                               2